DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/31/2022 has been entered and accepted. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 08/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cleaning unit configured to supply liquid into the extraction container so as to clean an interior of the extraction container by the liquid” in independent claim 2. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure a fluid supply unit comprising of a plurality of fluid channels for supplying hot water to the extraction container (Paragraph 92 of the application’s specifications). For purposes of examination, it will be interpreted that the cleaning unit comprises of a plurality of fluid channels for supplying the extraction container with liquid.
“a driving unit configured to move the extraction container extracting the beverage liquid” in dependent claim 10. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of an upper unit 8A comprises of a motor that drives a shaft to adjust the position of the extraction container (Paragraph 165 of the application’s specifications). Paragraph 141 of the applicant’s specification teaches that the upper unit 8A is a part of the driving unit 8. For purposes of examination, it will be interpreted that the driving unit consists of a motor and a shaft that moves the extraction container extracting the beverage liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9-15 rejected under 35 U.S.C. 103 as being unpatentable over Hulett (US 20150135966 A1) in view of KAMIYA (JP H0994164 A), and QUINN (US 20130156899 A1).
Regarding claim 2, Hulett teaches a beverage producing apparatus (Figure 1A) comprising:
	a main body (apparatus 2) provided with an extracting apparatus (brewing assembly 400 and dispenser assembly 110) including an extraction container (brew chamber 402) in which an extraction target (ground material) and a liquid (water) are stored, and configured to extract a beverage liquid from the extraction target (Paragraph 260; wetting of the extraction target occurs to maximize flavor extraction); 
	Paragraph 281 further teaches that the vacuum can pull the liquid portion of the brewed beverage through filter 490.
	Paragraph 341 teaches that brew chamber 402 is in fluid communication with dispenser assembly 110 to dispense the beverage.
and a cleaning unit (water measuring and transporting assembly 1008) configured to supply a liquid into the extraction container so as to clean an interior of the extraction container by the liquid (Paragraph 163; water measuring and transporting assembly 1008 transports water to the brewing assembly during a cleaning cycle);
See claim interpretation for “cleaning unit” above.
Paragraph 342 further teaches that water is delivered to the brew chamber 402 to remove any reside. Paragraph 144 teaches that water is delivered to the brew chamber through fluid channels.
upper portion 4 can move to an opened position relative to the lower portion 6 to access the interior components (Paragraph 126)
 Hulett fails to teach:
a cover member configured to close/open with respect to the main body and cover the extracting apparatus in a closed state;
wherein the cover member includes a transmissive portion configured to make an extraction state in the extraction container and a cleaning state in the extraction container after the extraction state in the extraction container visible from outside the beverage producing apparatus, and the transmissive portion includes a first transmissive portion covering a front side portion of the extraction container, a second transmissive portion covering a left side portion of the extraction container, and a third transmissive portion covering a right side portion of the extraction container. 
KAMIYA teaches a beverage dispenser, comprising:
a cover member (cover body 58) configured to close/open with respect to the main body (Figures 8-9 Paragraph 12; cover body 58 has an open position and a closed position relative to the apparatus main body 18) and cover the extracting apparatus in a closed state (Figure 9; cover body 58 covers pouring nozzle 20 as well as the rest of main body 18 when the body is closed);
wherein the cover member (cover body 58) includes a transmissive portion (Paragraph 12; cover body 58 is made of a transparent material so that the inside can be visually recognized in the closed position) 
and the transmissive portion (cover body 58) includes a first transmissive portion covering a front side portion of the extraction container (Paragraph 12; top plate 58a), a second transmissive portion covering a left side portion of the extraction container (side plate 58c), and a third transmissive portion covering a right side portion of the extraction container (Figure 3; other side plate 58c). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hulett with KAMIYA and have a cover member configured to close/open with respect to the main body be transparent. This would have been done so that the inside can be visually recognized in the closed position (KAMIYA Paragraph 12).
Hulett as modified fails to teach:
wherein the cover member includes a transmissive portion configured to make an extraction state in the extraction container and a cleaning state in the extraction container after the extraction state in the extraction container visible from outside the beverage producing apparatus,
QUINN (US 20130156899 A1) a brewing apparatus, wherein:
the brew chamber comprises a transparent side wall 22 such that the brewing process is visible to the operator or consumer (Paragraph 57)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hulett with Quinn and the brew chamber have transparent side wall. This would be done so that the consumer perceives the consumed beverage to be more special and to enforce the high quality and uniqueness of the beverage (Quinn Paragraph 130).

Regarding claim 9, Hulett as modified teaches the beverage producing apparatus according to claim 2, wherein:
the first transmissive portion includes a curved surface.
The MPEP teaches that changes in shape are merely a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP2144.04IVB.
Furthermore, transparent covers having a curved surface are known in the art as evidenced by PRELY (CN 104188534 A).

Regarding claim 10, Hulett as modified teaches the beverage producing apparatus according to claim 2, wherein:
the extracting apparatus (brewing assembly 400 and dispenser assembly 110) includes a driving unit (brew drive 428) configured to move the extraction container when extracting the beverage liquid (Paragraph 281; piston 426 moves upward to expel the brewed beverage through filter 490), 
See claim interpretation for “driving unit” above.
The movement of the piston 426 would change the shape of the extraction container, moving the location at which the extraction container exists and can hold material within.
Paragraph 282 teaches that the piston 426 is driven by a brew drive 428 which receives a threaded drive screw and is in turn driven by a motor.
a posture of the extraction container is changed by driving of the driving unit when extracting the beverage liquid (Figure 4D; when the piston 426 is moved up and down, the shape of the brew chamber 402 changes), 
The movement of the piston 426 would change the shape of the extraction container.
Quinn further teaches:
the brew chamber comprises a transparent side wall 22 such that the brewing process is visible to the operator or consumer (Paragraph 57)
and the change in the posture of the extraction container is visible via the transmissive portion.
The change is posture of the extraction container would be visible as the side wall of the extraction container is transparent.
	It would be obvious for the same reason as claim 2.
	Furthermore, changing the orientation of a brewing container by means of a driving unit is known in the art as evidenced by HOLSTEIN (US 3338153 A).

Regarding claim 11, Hulett as modified teaches the beverage producing apparatus according to claim 2.
KAMIYA teaches a beverage dispenser, comprising:
the cover member (cover body 58) is formed by a transparent member (Paragraph 12; cover body 58 is made of a transparent material so that the inside can be visually recognized in the closed position).

	Regarding claim 12, Hulett as modified teaches the beverage producing apparatus according to claim 2.
Quinn further teaches:
the extraction container includes a transmissive main body (Paragraph 57; the brew chamber comprises a transparent side wall 22 such that the brewing process is visible to the operator or consumer).

Regarding claim 13, Hulett as modified teaches the beverage producing apparatus according to claim 2, wherein:
the transmissive main body includes a cylindrical portion (Paragraph 276; brew sidewall 404 can be cylindrical).
Quinn further teaches:
the transmissive main body includes a cylindrical portion (Paragraph 54; brew chamber 21 can have any suitable shape including a cylindrical shape).
It would be obvious for the same motivation as claim 2.
The MPEP also teaches that changes in shape are merely a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP2144.04IVB.

Regarding claim 14, Hulett as modified teaches the beverage producing apparatus according to claim 2, wherein:
the upper portion of the beverage apparatus 2 can move from a closed position to an opened position to provide access to interior components (Figure 1G Paragraphs 126 and 345).
KAMIYA further teaches:
when the cover member is opened, access to the extracting apparatus is possible so as to perform maintenance of the extracting apparatus (Figure 5; when cover body 58 is open, access to the beverage container 52, beverage pouring nozzle 20 and the rest of the device is accessible)
In this position, the user would be capable of performing maintenance on any part of the beverage producing apparatus.
It would be obvious for the same reason as claim 2.

Regarding claim 15, Hulett as modified teaches the beverage producing apparatus according to claim 2, wherein:
the cleaning unit includes a valve on a pipe through which the liquid for cleaning the interior of the extraction container flows, and the valve is opened upon cleaning of the interior of the extraction container (Paragraph 164; the fluid transporting assembly 1012 can include a valve that transitions between a first valve position between the brewing assembly and the dispenser assembly and a second valve position connecting the brewing assembly with the liquid waste disposal 1016).
	Clearly, the valve position connecting the brewing assembly with the liquid waste disposal would be opened upon the cleaning of the extraction container and the valve position connecting the brewing assembly with the dispenser assembly would be reopened upon conclusion of the cleaning. This is supported by Paragraph 167 which teaches that the it attempts to prevent rinse water from being dispensed into the container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763